Howell, J.
This caso was remanded at the last term for appeals from the parish of Tensas, to give plaintiff an opportunity to show an interruption of prescription pleaded in this court. Upon hearing evidence on the plea which was renewed in the lower court, judgment was rendered in favor of plaintiff, and defendant, appealed.
Plaintiff was properly allowed to prove by parol the date and contents of a letter, written by the executor before prescription accrued, in which he acknowledged the debt, after having shown its loss, which authorized secondary evidence. It was not the promise or acknowledgment of the deceased, but of the executor (in writing), who had before complied with article 985 C. P., by writing on the notes in suit the words, “Presented and allowed, and will be paid in the settlement of the estate.”
There is ample evidence of interruption of prescription.
Judgment affirmed
Rehearing refused